Whitfield, C. J.
(after stating the facts.) — Whether the specific performance of a contract for the conveyance of real estate will be enforced by judicial procedure is determined by the application of the established principles of equity designed for administering justice that are appropriate to the facts and circumstances of the particular case. Primarily the contract should be definite and legally binding and its enforcement be practical and equitable. See Taylor v. Florida East Coast R. Co., 54 Fla., 635, 45 South. Rep., 574, 16 L. R. A. (N. S.) 307, 127 Am. St. Rep., 155; Asia v. Hiser, 38 Fla., 71, 20 South. Rep., 796; 10 Current Law 1674; Maloy v. Boyett, 53 Fla., 956, 43 South. Rep., 243.
Where in a contract to convey lands it is expressly covenanted by an indenture that time shall be of the essence of the contract, the plaintiff to have specific performance must perform or offer to perform within the time specified, unless his delay is sufficiently excused or waived. Non performance of a contract for the conveyance of land within the specified time may be excused so as to authorize specific performance when the defendant caused the delay, as by evading tender or performance, or by causing *664the plaintiff to be misled or to make a mistake as to his rights; or the delay may be waived expressly or impliedly by the agreement or conduct of the defendant. See Shouse v. Doame, 39 Fla., 95, 21 South. Rep., 807; 36 Cyc. 712, 716 et seq.
Where a party has paid no part of the purchase price, and loses a right to purchase lands within a stated period by the mere expiration of the time definitely limited by an indenture in which time is expressly made of the essence of the contract, such loss is not a forfeiture requiring action by the opposite party and against which equity will give relief.
Improvements afford no independent ground for specific performance unless they are both valuable and permanent and are warranted by the contract. 36 Cyc. 670.
In construing a contract the leading object is to ascertain and effectuate the intention of the parties. To ascertain the real intent, the language used, the subject-matter, and the purpose designed may be considered. When the purpose designed to be accomplished is ascertained, the meaning and effect given to the language used should comport with the intended purpose. While ambiguous language is to be construed against the person using it, yet it should be given an effect that will be in accord with the object in view. The real intention, as disclosed by a fair consideration of all parts of a contract, should control the meaning given to mere words or particular provisions, when they have reference to the main purpose. Brown v. Beckwith, 60 Fla., 310, 53 South. Rep., 542. With these principles in view the allegations admitted by the demurrer will be considered.
The contract in this case was a lease for five years from March 24th, 1905, provided lessees pay in advance to the lessor without demand $40.00 four times during each of *665said five years on the first days of January, April, July and October, the first payment on the lease being made March 24, 1905, the next was due July 1st, 1905, and the last payment on the lease was due January 1st, 1910. The lessees were to pay all taxes and assessments on the land and to keep the buildings thereon insured payable to the lessor, subject to eviction and to abrogation of the contract at the will of the lessor after thirty days of default in the payment of either rent, taxes, assessments or insurance premiums. Time is expressly made of the essence of the contract. The lessor covenants that upon the faithful performance of the above conditions by the lessees, to execute and deliver to them “at any time within the period limited above,” which period was five years from March 24th, 1905, a good title in fee to the land, upon the payment of $2,000.00, there being no lease in arrears. The lessees promised to pay the $2,000.00 and the lease or rent on the dates named and all taxes and assessments, and if default be made therein for thirty days the lessees should surrender possession to the lessor. At the foot of the instrument the following words and figures appear: “Lease paid to June 30th, 1905. P. L’E.” The word “lease” appears to have been used in the deed and in the addenda as meaning “rent.” In effect" the lessor covenants that upon the faithful performance by the lessees of the conditions to pay all rent, taxes, assessments and insurance as agreed, the lessor will “execute and deliver to them at any time within the period” of five years from March 24,1905, “a good title in fee to the land, upon payment * * * of $2,000.00,” there being no rent in arrears. In effect the lessees promised to pay the $2,000.00 or the rent on the first days of January, April, July and October, during the period of the lease, and all taxes and assessments, and if default be made therein for *666thirty days the lessees should surrender the possession to the lessor. It is clear that the word “lease” as used means “rent.” It is also apparent that the promise of the lessees “to pay the said principal sum mentioned above,” meaning of course the $2,000.00, “and the said lease or rent,” was in reality an express promise to pay the $2,000.00 or the quarterly rent due on the first days of January, April, July and October during the continuance of the lease, with a right to the lessees under the previous paragraph of the deed to pay the $2,000.00 “at any time within the period” of the lease, and time was expressly made of the essence of the contract. If the rent was paid as agreed the lessor could not require the lessees to pay the $2,000.00 and take “a good title in fee to the land.” The lessor’s remedy by the terms of the deed was “eviction and abrogation of the agreement,” or to require the lessor to “surrender possession,” if the rent, taxes, assessments and insurance were not paid as agreed. Although there was an express promise by the lessees to pay the $2,000.00, they were not required by the instrument taken as an entirety to pay the $2,000.00 at all so long as they paid the rent &c., as agreed. And even if the rent &c., was not paid as agreed, the contract remedy was not to require the $2,000.00 to be paid, but the agreed remedy was eviction and abrogation of the contract and a surrender of the possession of the land. The deed did not give a right to the lessees to pay either the $2,000.00 or the rent after the expiration of the lease; nor did it give the lessor a right to require the lessees to pay the $2,000.00 after the lease had expired March 24th, 1910. If the lessors had not paid either the rent or the $2,000.00 on a named quarterly.pay day, or thirty days thereafter, the lessee was required to surrender th'e possession, and the lessor was not required to re-enter to put an end to the lessees *667rights. As the quarterly rent was paid on January 1, 1910, that gave the lessees a right to possession as lessees to the end of the lease March 24th, 1910.
The notation “Lease paid to June 30th, 1905, P. L’ E.” did not extend the period of the lease definitely fixed in the deed. It merely acknowledged the payment in fact on March 24, 1905, of the quarterly rent due April 1st, 1905, and recited as being the consideration for the making of the lease. This clearly appears from the allegations of the bill admitted by the demurrer.
The days between March 24th, 1905, and April 1st, 1905, for which apparently no rent was paid were equal to those days between March 24th, 1910,. when the lease expired, and April 1st, 1910, when a regular quarter ended, so the lessees had a five years lease for five years payments. The rent payments were required to be made quarterly in advance and the purchase payment was required to be made “within the period” of the lease. This meant if rents were paid to and including January 1st, 1910, the purchase money was to be paid before the lease expired because the lessees had possession and the lessor was entitle,d to the purchase money or the rent while the lessors were in possession under the contract. The covenant of the lessor to make “a good title to the lands” is dependent upon the faithful performance of the conditions of the lease by the lessees and the payment by the lessees of the $2,000.00 within the time or period of the lease. Possession was given and taken in virtue of the lease, the first rental payment in advance being recited as the consideration for the deed. The right to purchase during the lease period was expressly given, but the lessees were not bound to pay the purchase price so long as they paid the rent as agreed and the last payment in advance of the rent on January 1st, 1910, entitled the lessees to possession *668till the expiration of the lease with the privilege “at anytime within the period” of the lease to tender the $2,000.00 and demand “a good title in fee to the land.” The lessor had no right to enforce the payment of the purchase price while the terms of the lease were complied with, because the payment of rent in advance on the stated days gave the lessees a right to the premises till the next rent payment was due, and then another payment of rent in advance again continued the lessee’s right till the next payment became due, or the lease expired by limitation. The promise of the lessees to pay the $2,000 for the purchase of the property was not absolute to be -enforced at any time within the ^period fixed by the statute of limitations. After the expiration of the lease the lessor could not enforce the payment of the purchase money for the reason that in requiring payments of rent to be made quarterly in advance, in designating the speedy remedies against the lessees, in requiring the purchase money to be paid on stated days but ultimately before the lease expired in order to have a conveyance made at any time within the period of the lease, and in expressly making time of the essence of the contract, the instrument obviously contemplated that the rights of the parties under it should cease at the expiration of the lease period, if the purchase money had not then been paid. The lessees not having defaulted in the payment of rent, taxes, assessments or insurance premiums, they could have “at any time within the period limited” meaning before March 25th, 1910, demanded “a good title to the land” upon payment of $2,000.00. But the tender of $2,000.00 was not made till March 30th, 1910. As the lessees did not tender the $2,000.00 at any time “within the period” of the lease, the contract should not be specifically enforced, unless circumstances raise an equity in the lessees that entitles *669them in conscience to a title to the land. Unless the failure to tender the $2,000.00 “within the period limited” is due to some circumstance for which the lessor is responsible, an equity for specific performance does not appear to be reasonably possible. The notation on the contract “Lease paid to June 30th, 1905, P. L’E.,” and the acceptance of quarterly payments of rent under the contract, could not reasonably have been construed by the lessees to extend the period of their lease beyond the express terms of the deed or to extend their rights to make payments.
It is alleged that the quarterly payments of rent were received by the lessor “from and after June 30th, 1905, on each of the several quarter days in said deed mentioned.” This shows that the notations on the deed means that the $40.00 contracted to be paid on April 1st, 1905, was in fact paid on March 24th, 1905, as stated in the body of the deed as the consideration for the lease. If the lessees misinterpreted the contract it affords them no equity for specific performance, the lessor not having misled the lessees. See Pomeroy on Specific Performance, section 232 et seq. It is contended that a ground for the relief prayed is afforded by the allegations that the plaintiffs, the lessees,, believed and have acted upon the understanding and belief that the $2,000.00 might be paid at any time while plaintiffs were not in default in the performance of their part of said instrument above set forth, that each of said forty dollar payments when made completed plaintiff’s performance with respect thereto up to the next quarter day in said instrument mentioned, and that plaintiff’s performance of said instrument was complete up to and inclusive of the 31st day of March, 1910. And these plaintiffs aver that the said understanding of the plaintiff’s was induced or ac*670quiesced in by tbe said Porcber L’Engle as evidenced by his above mentioned addendum to tbe said instrument made by said Porcber L’Engle on tbe 24th day of March, 1905, in tbe words and figures following, to-wit, 'Lease paid to June 30th, 1905, P. L’E.’ Plaintiffs aver that from and after tbe said forty dollar payment on said 24th day of March, 1905, each of tbe several forty dollar payments by plaintiffs made was made with tbe understanding and belief on tbe part of plaintiffs that tbe same operated to extend tbe said instrument to tbe next quarter day in said instrument mentioned. Plaintiffs further say that tbe same is tbe true construction of tbe said instrument, and further that by tbe acts and doings of tbe said defendant and her said attorney in fact Porcber L’Engle said defendant is precluded and estopped from contending to tbe contrary.”
There appears to be no just basis for an equity in these allegations. Tbe asserted “understanding and belief on tbe part of tbe plaintiffs that,” tbe terms “Lease paid to June 30th, 1905, P. L’E,” having been noted on tbe lease, tbe payment of tbe $40.00 on March 24th, 1905, and eacn subsequent quarterly payment “was made with the understanding and belief on tbe part of the plaintiffs that tbe same operated to extend tbe said instrument to' tbe next quarter day in said instrument mentioned,” is not reasonable under tbe facts alleged, and could not have been justified under tbe circumstances so as to give tbe lessees an equity for specific performance. If this construction of tbe addenda bad been called to tbe attention of tbe lessor, a difference as to it might have been avoided.
Tbe notation on the lease is not misleading and no act of tbe lessor’s representative that was fairly calculated to deceive or mislead tbe lessees is alleged. If tbe lessees erroneously construed tbe contract or misunderstood *671their rights under it, an equity is not thereby raised in their favor when the lessor or her agent did not contribute to the error or misunderstanding.
Allegations in the bill of complaint of facts showing a disposition on the part of the lessor and her agent to “do what is just and honorable in the premises” and to return some of the rental payments made, or to otherwise adjust the controversy, do not give the lessees the right claimed.
The allegation that the lessees had verbally agreed to let another party have an interest “in the rights of the plaintiffs in and to said land by reason of the instrument above set forth” gives no equity as against the lessor.
Allegations that the lessors remain in possession of the land and that they enclosed it with a substantial fence for pasture purposes, do not give an equity for specific performance of the contract in this case.
As the offer to pay the price was not made till March 30th, 1910, after the expiration of the period limited, and as no equities appear to warrant the court in disregarding the contract provision that “time is of the essence of this contract,” the contract should not be specifically enforced, there being no waiver of the rights given by the contract.
The order appealed from is reversed.
Taylor, Shackleford, Hocker and Parkhill, J. J., concur.